 Case 1:20-cv-01541-SB Document 24 Filed 06/09/21 Page 1 of 2 PageID #: 1175




                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF DELAWARE

 MICHAEL AVENATTI,                                 )
                                                   )
                       Plaintiff,                  )
                                                   )
        v.                                         )     C.A. No. 20-cv-01541-SB
                                                   )
 FOX NEWS NETWORK, LLC, a Delaware                 )
 Limited Liability Company; SEAN                   )
 HANNITY; LAURA INGRAHAM; MARIA                    )
 BARTIROMO; HOWARD KURTZ;                          )
 SHANNON BREAM; BRET BAIER; TRISH                  )
 REGAN; RAYMOND ARROYO; JON                        )
 SCOTT; LELAND VITTERT; and                        )
 JONATHAN HUNT,                                    )
                                                   )
                      Defendants.                  )

          JOINT STIPULATION AND [PROPOSED] SCHEDULING ORDER
         REGARDING BRIEFING OF DEFENDANTS’ MOTION TO DISMISS,
           MOTION TO STRIKE AND MOTIONS FOR JUDICIAL NOTICE

       Plaintiff Michael Avenatti and all named Defendants hereby stipulate and agree as follows:

       WHEREAS, on March 3, 2021, Defendants filed a Motion to Dismiss the Amended

Complaint and their Opening Brief and Transmittal Declaration in support thereof (“Motion to

Dismiss”) (D.I. Nos. 11-13);

       WHEREAS, also on March 3, 2021, Defendants filed a Motion to Strike Amended

Complaint Pursuant to California Code of Civil Procedure § 425.16 and their Opening Brief and

Transmittal Declaration in support thereof (“Motion to Strike”) (D.I. Nos. 15-17); and

       WHEREAS, Defendants intend to file motions requesting that the Court take judicial notice

of certain documents submitted in connection with the Motion to Dismiss and Motion to Strike

(the “Requests for Judicial Notice” and, together with the Motion to Dismiss and Motion to Strike,

the “Pending Motions”);
 Case 1:20-cv-01541-SB Document 24 Filed 06/09/21 Page 2 of 2 PageID #: 1176




       NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between the parties, through

the undersigned counsel, subject to the approval of the Court, as follows:

       1.       Defendants shall file the Requests for Judicial Notice on or before June 15, 2021.

       2.       Plaintiff shall respond to the Pending Motions on or before July 5, 2021.

       3.       Defendants shall file their replies in further support of the Pending Motions on or

                before August 5, 2021.

                                                     SEITZ, VAN OGTROP & GREEN, P.A.

                                                     /s/ R. Karl Hill
 Of Counsel:                                         R. Karl Hill (Bar No. 2747)
                                                     222 Delaware Avenue, Suite 1500
 Shawn R. Perez                                      Wilmington, DE 19801
 LAW OFFICES OF SHAWN R. PEREZ                       302-888-0600
 7121 West Craig Road, # 113-38                      khill@svglaw.com
 Las Vegas, Nevada 89129
 (702) 485-3977                                      Attorneys for Plaintiff Michael Avenatti


                                                     ROSS ARONSTAM & MORITZ LLP

                                                     /s/ David E. Ross
 Of Counsel:                                         David E. Ross (Bar No. 5228)
                                                     Eric D. Selden (Bar No. 4911)
 Eric M. George                                      R. Garrett Rice (Bar No. 6242)
 Richard A. Schwartz                                 100 South West Street, Suite 400
 Katherine F. Murray                                 Wilmington, Delaware 19801
 BROWNE GEORGE ROSS O’BRIEN                          (302) 576-1600
   ANNAGUEY & ELLIS LLP                              dross@ramllp.com
 2121 Avenue of the Stars, Suite 2400                eselden@ramllp.com
 Los Angeles, California 90067                       grice@ramllp.com
 (310) 274-7100
                                                     Attorneys for Fox News Network, LLC,
                                                     Sean Hannity, Laura Ingraham, Maria
                                                     Bartiromo, Howard Kurtz, Shannon Bream,
                                                     Bret Baier, Trish Regan, Raymond Arroyo,
 June 9, 2021                                        Jon Scott, Leland Vittert, and Jonathan Hunt

                SO ORDERED, this ____ day of _______________, 2021

                                                     The Honorable Stephanos Bibas
                                                     United States Circuit Judge
                                                 2
